Exhibit 99.1 Foresight Energy LP Announces Third Quarter 2015 Results Third Quarter 2015 Highlights: · Production of 4.9 million tons · Sales volumes of 5.7 million tons resulting in total revenues of $253.1 million and Adjusted EBITDA of $91.1 million · Disciplined capital spending resulting in $14.4 million spent during the quarter · Increased 2016 committed position to 19.5 million tons · Announced quarterly cash distribution of $0.17 per common unit ST. LOUIS, Missouri—(BUSINESS WIRE)—October 29, 2015—Foresight Energy LP (NYSE: FELP) today reported sales volumes of 5.7 million tons, total revenues of $253.1 million and Adjusted EBITDA of $91.1 million for the three months ended September30,2015.Net income attributable to limited partner units amounted to $8.1 million, or $0.06 per unit, which includes transition and reorganization costs of $5.0 million, or $0.04 per unit, related to the transaction with Murray Energy Corporation. “The third quarter was significant for Foresight as we realized Adjusted EBITDA of $91.1 million in this very difficult coal environment," said Robert D. Moore, Foresight’s President and Chief Executive Officer. "We continue to make progress on the integration of Foresight and Murray’s operations and are evaluating additional synergy opportunities.Further, during the quarter we were able to increase our 2016 committed position to 19.5 million tons.” Foresight also announced that the Board of Directors of its General Partner reduced its quarterly cash distribution to $0.17 per unit for common unitholders, while suspending its distribution on all subordinated units. The Board of Directors’ decision to reduce the distribution reflects the difficult business environment for coal including, but not limited to, oversupply in virtually all domestic and international basins, intense competition from natural gas, and soft domestic utility demand.“The decision to cut the distribution reflects the Board’s disciplined long-term approach to creating value for unitholders and will allow Foresight to prudently manage its liquidity during this uncertain period,” said Christoper Cline, Founder and Chairman of the Board of Directors.“As the low-cost provider and most productive underground coal mining company, we believe Foresight is better positioned to navigate this difficult period in the coal markets.” The distribution is payable on November25,2015 for common unitholders of record on November 13, 2015. According to the Partnership Agreement, the distribution to the common unitholders below the minimum quarterly distribution will result in an arrearage of $0.1675 per unit.Such arrearage will carry forward to future quarters and must be paid to common unitholders before Foresight can make any distributions from operating surplus to the subordinated unitholder.The subordinated units do not accrue arrearages. Consolidated Financial Results
